April 1, 1925. The opinion of the Court was delivered by
"This is an appeal from an order of Hon. J.W. DeVore, Judge of the Eleventh Circuit, dated May 31, 1924, whereby he refused a motion made by the defendant, appellant herein, upon notice to the plaintiff respondent, that the defendant would move for an order permitting him to file and serve a supplemental answer in the original cause herein. The defendant served due notice of his intention to apply for the order, and attached to the notice a verified copy of the proposed supplemental answer.
"At the time appointed in the notice, the attorneys for the defendant appellant and the attorneys for the plaintiff respondent appeared before Hon. J.W. DeVore, and the attorneys for the plaintiff respondent opposed the motion upon the grounds set out in the affidavit of W.A. Clark, which the plaintiff submitted at the hearing. After hearing the attorneys for the plaintiff and the defendant, Judge DeVore passed an order refusing the motion. *Page 298 
"From the order refusing the motion, the defendant appellant served notice of intention to appeal to the Supreme Court, and in due time served the proposed case with exceptions.
"The following is the notice that the defendant appellant gave to the plaintiff respondent of his intention to move for permission to file a supplemental answer in the cause and of the proposed supplemental answer."
The exceptions are overruled. It is not a case that should be opened, when it has ripened into judgment after continuous and varied litigation in the various suits about the same real estate.
No supplemental answer can be filed in this case because the complaint has passed into judgment by the decrees of Judges Moore and Rice. If, after the decree was filed and it later was made to appear that one interested was not a party to the suit, and had an interest in the land, and Guignard purchased that interest, while we affirm Judge DeVore's order refusing to allow Guignard to file a supplemental answer, that is without prejudice to Guignard bringing a new and separate suit to litigate any rights that he may have acquired in the property subsequent to that time.
Affirmed.
MESSRS. JUSTICES FRASER and MARION concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE COTHRAN did not participate.